DETAILED ACTION
1.          Claims 21-25 and 41-52 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 1/12/2022 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
4.          In response to the amendments received in the Office on 1/12/2022, the Office acknowledges the current status of the claims: claims 21-25 have been amended, claims 26-40 have been cancelled, claims 41-52 have been added, and no new matter appears to be included.

Response to Arguments
5.          Applicant’s arguments with respect to claims 21-25 and 41-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.         Claims 21, 24, 25, 41, 44-47, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2013/0016687 A1 to Yang et al. (hereinafter “Yang”) in view of United States Patent Application Publication 2015/0382337 A1 to Ko et al. (hereinafter “Ko”).
            Regarding Claim 21, Yang discloses a Wireless Transmit/Receive Unit (WTRU) (Yang: Figure 20 – user equipment (UE)) comprising:
     a processor and a transceiver (Yang: Figure 20 – UE comprising processor and RF module.) which are configured to:
          receive scheduling information indicating a plurality of resource elements, comprising a plurality of subcarriers and a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols (Yang: [0036] – “…the downlink slot includes a plurality of OFDM symbols in a time region. One downlink slot includes seven (six) OFDM symbols, and a resource block includes twelve subcarriers in a frequency domain. Each element on the resource grid will be referred to as a resource element (RE). One resource block (RB) includes 12.times.7 (6) resource elements.”), allocated for physical uplink shared channel (PUSCH) data (Yang: [0051], [0084], [0096], and [0102] – scheduling information for PUSCH is signaled via control information comprising at least subcarriers and OFDM symbols.),
          multiplex, in the plurality of resource elements, acknowledgement/negative acknowledgement (ACK/NACK) information together with the PUSCH data using rate matching or puncturing based on an amount of the ACK/NACK information (Yang: [0075] and [0083] – ACK/NACK and PUSCH are multiplexed on a plurality of resources (elements) via rate matching. See also [0053] and [0083-0084] – puncturing is also utilized.), wherein each of the subcarriers has at least two layers (Yang: [0099] and [0107] – corresponds to mapping onto a first subcarrier then a next subcarrier in a logical matrix.).
            Yang does not expressly disclose
          precode the multiplexed ACK/NACK information and PUSCH data as a function of the plurality of subcarriers of the plurality of resource elements, wherein:
               (1) a first layer of the multiplexed ACK/NACK information and PUSCH is mapped to a first set of antenna ports,
               (2) a second layer of the multiplexed ACK/NACK information and PUSCH is mapped to a second set of antenna ports, and 
               (3) a same symbol is included in both the first and second layers of ACK/NACK information,

          transmit the output signal as an Orthogonal Frequency Division Multiplexing (OFDM) symbol.
            However, Ko discloses,
          precode the multiplexed ACK/NACK information and PUSCH data as a function of the plurality of subcarriers of the plurality of resource elements (Ko: [0070-0081] – PUSCH and control information (ACK/NACK, for example) are multiplexed together. [0071] and [0104-0105] – a precoding matrix is also multiplexed with control information per layer. See also [0074] – PMI is mapped to Res.), wherein:
               (1) a first layer of the multiplexed ACK/NACK information and PUSCH is mapped to a first set of antenna ports (Ko: [0073-0077], [0085], and [0087-0098] - UCI and data is multiplexed (mapped) to at least one layer. See also [0104-0116] – a layer may be mapped to one or more antenna ports.),
               (2) a second layer of the multiplexed ACK/NACK information and PUSCH is mapped to a second set of antenna ports (Ko: [0073-0077], [0085], and [0087-0098] - UCI and data is multiplexed (mapped) to at least one layer. See also [0104-0116] – a layer may be mapped to one or more antenna ports.), and 
               (3) a same symbol is included in both the first and second layers of ACK/NACK information (Ko: [0073-0077], [0085], and [0087-0098] - UCI and data is multiplexed (mapped) to at least one layer. See also [0104-0116] – a layer may be mapped to one or more antenna ports. See also [0065-0066] - one or more codewords 
          generate an output signal or transmission of the precoded multiplexed ACK/NACK information and PUSCH data (Ko: Figure 6 illustrates an OFDM generation unit. See also [0072], [0080], and [0136] – describes signal generation and output of the mapped elements using PUSCH resources.), and 
          transmit the output signal as an Orthogonal Frequency Division Multiplexing (OFDM) symbol (Ko: Figure 6 illustrates an OFDM generation unit. See also [0072], [0080], and [0136] – describes signal generation and output of the mapped elements as an OFDM signal using PUSCH resources.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Yang in view of Ko to precode multiplex information and map to antenna ports on a plurality of layers for the reasons of efficiently transmitting/receiving control information in a multi-layer transmission.
            Regarding Claim 24, the combination of Yang and Ko discloses the WTRU of claim 21, wherein the ACK/NACK information is a plurality of ACK/NACK symbols (Yang: [0075-0079] – ACK/NACK information is mapped to a matrix comprising symbols. Ko: [0079] – ACK/NACK information is represented by a number of symbols.). 
            Regarding Claim 25, the combination of Yang and Ko discloses the WTRU of claim 21, wherein the ACK/NACK information is a plurality of ACK/NACK bits (Yang: [0045] and [0048-0049] - ACK/NACK information comprises a plurality of bits. Ko: [0081-0082] – ACK/NACK information comprises a plurality of bits.).

Claims 41, 44, and 45, directed to an apparatus embodiment of claims 21, 24, and 25, recite similar features as claims 21, 24, and 25, respectively, and are therefore rejected upon the same grounds as claims 21, 24, and 25. Please see above rejections of claims 21, 24, and 25.
            Regarding Claim 46, the combination of Yang and Ko discloses the WTRU of claim 41, wherein Ko further discloses the ACK/NACK information is placed in one OFDM symbol adjacent to an OFDM symbol associated with a demodulation reference signal (DM-RS) among the plurality of OFDM symbols of the plurality of resource elements (Ko: [0074] – “An encoded ACK/NACK is inserted adjacent to Demodulation Reference Signal (DM RS) symbols through puncturing and an RI is mapped to REs next to REs at which the ACK/NACK is located.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Yang in view of Ko to map ACK/NACK on symbols for the reasons of efficiently transmitting/receiving control information in a multi-layer transmission.

            Claims 47 and 50-52, directed to a method embodiment of claims 41 and 44-46, recite similar features as claims 41 and 44-46, respectively, (whereas claims 41, 44, and 45 also recite similar features as claims 21, 24, and 25, respectively), and are therefore rejected upon the same grounds as claims 41 and 44-46. Please see above rejections of claims 41 and 44-46.



11.         Claim 22, 42, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang and Ko, and further in view of United States Patent Application Publication 2015/0049676 A1 to Tiirola et al. (hereinafter “Tiirola”).
            Regarding Claim 22, the combination of Yang and Ko discloses the WTRU of claim 21, but does not expressly disclose,
     on condition that the amount of the ACK/NACK information is less than a threshold amount, multiplex the ACK/NACK information together with the PUSCH data using puncturing where the ACK/NACK information replaces the PUSCH data among the plurality of resource elements.
            However, Tiirola does disclose,
   on condition that the amount of the ACK/NACK information is less than a threshold amount, multiplex the ACK/NACK information together with the PUSCH data using puncturing where the ACK/NACK information replaces the PUSCH data among the plurality of resource elements (Tiirola: [0063] – based on a predetermined amount of ACK/NACK (size), PUSCH data may be replaced with ACK/NACK information on predefined PUSCH symbols through puncturing.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Tiirola to replace PUSCH data with ACK/NACK information for the reasons of correctly processing coded feedback information between a user equipment and a base station (Tiirola: [0008], [0010]).
Claim 42, dependent upon claim 41, recites similar features as claim 22 and is therefore rejected upon the same grounds as claim 22. Please see above rejection of claim 22.
            Claim 48, dependent upon claim 47, recites similar features as claim 22 and is therefore rejected upon the same grounds as claim 22. Please see above rejection of claim 22.

Allowable Subject Matter
12.         Claims 23, 43, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

	
14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 7, 2022